UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) –April 30, 2010 NEFFS BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania State or other jurisdiction of incorporation) 000-32605 (Commission File Number) 23-2400383 (IRS Employer Identification Number) 5629 Route 873 P.O. Box 10 Neffs, Pennsylvania (Address of principal executive offices) 18065-0010 (Zip Code) Registrant's telephone number including area code: (610) 767-3875 oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02.Results of Operations and Financial Condition Neffs Bancorp, Inc. (the “Corporation”) is a Pennsylvania business Corporation, which is registered as a bank holding company under the Bank Holding Company Act of 1956, as amended (the “Holding Company Act”).The Corporation was incorporated on March 24, 1986 and became an active bank holding company on October 31, 1986.The Corporation owns all of the outstanding stock of The Neffs National Bank (“the bank”). Net income for the first quarter of 2010 was $823,000 or $4.49 per share compared to $847,000 or $4.49 per share for first quarter of 2009.The Corporation incurred an impairment charge on a security of $114,000 in the first quarter of 2010.There were no security impairment charges for the first quarter of 2009. The Corporation’s total assets were $263,600,000 at March 31, 2010 compared to $258,177,000 at December 31, 2009. Neffs Bancorp, Inc. may from time to time make written or oral “forward-looking statements”, including statements contained in the Corporation’s filings with the Securities and Exchange Commission (including this Form 8-K and the exhibits hereto and thereto), in its reports to stockholders and in other communications by the Corporation, which are made in good faith by the Corporation pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. The information in this Item 2.02 is being furnished and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 (the "Exchange Act"), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. Neffs Bancorp, Inc. Selected Consolidated Financial Data As of March 31, 2010 Dollars in thousands, except per share data (unaudited) Selected Consolidated Statements of Income Quarter Ended March 31, Total interest income $ $ Total interest expense ) ) Net interest income Provision for loan losses ) - Net interest income after provision for loan losses Net impairment charge on securities ) - Other income 62 59 Other expenses ) ) Income before income taxes Income tax expense ) ) Net income $ $ Per Share Data Basic earnings $ $ Book value $ $ Dividends declared $ $ Average shares outstanding Actual shares outstanding Selected Consolidated Statements of Financial Condition March 31, 2010 December 31, 2009 Total assets $ $ Securities Loans, net of allowance Allowance for loan losses Deposits Stockholders'Equity Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEFFS BANCORP, INC. (Registrant) Dated: April 30, 2010 By: /s/John J. Remaley John J. Remaley President
